Bartlett, J.:
I concur in the result reached by my associates on the ground that the long and uniform practical construction of the excise law should be deemed controlling in the determination of these appeals. I cannot believe that the legislature would have tolerated for thirty years the failure of the authorities to enforce the law, if that body had intended by a statute enacted as long ago as 1857, to prevent inn-keepers from furnishing wine to guests and travelers with their meals on Sunday.
Order reversed and defendants discharged.